In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                          No. 07-20-00218-CR


                     DYRON DONTAVIOUS THOMPSON, APPELLANT

                                                    V.

                               THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 440th District Court
                                       Coryell County, Texas
                   Trial Court No. 17-24064, Honorable Grant Kinsey, Presiding

                                            January 5, 2021
                                  MEMORANDUM OPINION
                          Before QUINN, C.J., and PIRTLE and DOSS, JJ.

        Dyron Dontavious Thompson, appellant, appealed his conviction for possession of

a controlled substance, methamphetamine and contended (via one issue) his conviction

lacked sufficient evidentiary support. We affirm.1




         1 Because this appeal was transferred from the Tenth Court of Appeals, we are obligated to apply

its precedent when available in the event of a conflict between the precedents of that court and this Court.
See TEX. R. APP. P. 41.3.
       Background

       The following was obtained from the trial of the cause. According to a Copperas

Cove police officer, the latter performed a traffic stop on appellant after appellant left a

residence known for drug trafficking. The officer observed appellant fail to signal a turn,

initiated the stop, knew appellant by his vehicle and from previous contact, and knew

appellant was the subject of outstanding warrants. Rather than stop, appellant “rolled

very slowly for a block.” Driving slowly and having just left a known drug house indicated,

to the officer, that appellant may either be attempting to hide or eat narcotics or acquire

or hide a weapon.

       Eventually, appellant stopped, at which point the officer saw two people in the car.

One was appellant, who drove. The other was a female sitting in the front passenger

seat. The officer arrested appellant based on the active arrest warrants and decided to

impound the vehicle. Appellant became upset about the vehicle being impounded but,

nevertheless, consented to its search. Once the passenger was removed, a search

ensued. It revealed a bag containing methamphetamine “in the driver’s seat where the

back of the seat meets the part of the cushion that you sit on.” Appellant did not act

surprised or confused upon the officer’s discovery of the drug. Nor did he deny that it

was his.

       The vehicle belonged to someone other than appellant. Its owner testified that

appellant borrowed the car from time to time since they had two children together. She

also denied that she used drugs or that the drugs belonged to her.

       Drugs were not found on the passenger or by the front passenger seat. The

passenger also testified that the drugs were not hers, did not know from where they came,



                                             2
and did not see appellant buy the drugs at the aforementioned drug house. Nevertheless,

she conceded that she and appellant had planned to smoke methamphetamine at a motel

and “hang out.”

        Issue – Possession

        Appellant contends that the evidence showing possession is “so tenuous that this

Court must reverse the conviction.”2 We overrule the issue.

        To establish that appellant possessed the narcotic, the State had to show he 1)

exercised "actual care, custody, control, or management" of the substance, and 2) knew

the matter possessed was contraband. TEX. PENAL CODE ANN. § 1.07(a)(39) (West Supp.

2020); Poindexter v. State, 153 S.W.3d 402, 405–06 (Tex. Crim. App. 2005). Here, the

alleged infraction occurred in a vehicle occupied by two people. In that circumstance,

various non-exclusive factors become relevant to the question of whether appellant, as

opposed to another occupant, possessed the contraband. Poindexter, 153 S.W.3d at

406.    They include: 1) the defendant's presence when a search was conducted; 2)

whether the contraband was in plain view; 3) the defendant's proximity to and accessibility

of the contraband; 4) whether the defendant was under the influence of contraband when

arrested; 5) whether the defendant possessed other contraband or narcotics when

arrested; 6) whether the defendant made any incriminating statements when arrested; 7)

whether the defendant attempted to flee; 8) whether the defendant made any furtive

gestures; 9) whether there was an odor of contraband present; 10) whether other

contraband or drug paraphernalia was present; 11) whether the defendant owned or had



        2 One is guilty of possession of a controlled substance when they knowingly or intentionally possess
a control substance, i.e., methamphetamine. See TEX. HEALTH & SAFETY CODE ANN. § 481.115(a) (West
2017).

                                                     3
the right to possess the place where the drugs were found; 12) whether the place where

the drugs were found was enclosed; 13) whether the defendant was found with a large

amount of cash; and 14) whether the conduct of the defendant indicated a consciousness

of guilt. Evans v. State, 202 S.W.3d 158, 162 n.12 (Tex. Crim. App. 2006); see Triplett v.

State, 292 S.W.3d 205, 208–09 (Tex. App.—Amarillo 2009, pet. ref'd); see also Harrell v.

State, No. 10-16-00342-CR, 2019 Tex. App. LEXIS 4629, at *9–10 (Tex. App.—Waco

June 5, 2019, no pet.) (mem. op., not designated for publication) (citing Evans, supra).

       To reiterate, the record contained evidence that: 1) appellant drove the vehicle with

permission of its owner; 2) the drugs were found in the very seat on which he sat and

were seen when the officer pushed on the seat; 3) he had just left a known drug house;

4) he failed to immediately stop when the officer attempted to halt him; 5) he engaged in

conduct which the officer interpreted (based on his experience) as effort to hide or destroy

drugs or hide or obtain a weapon; 6) the drugs appeared to have been recently placed in

the location where it was found, according to the officer; 7) appellant did not act surprised

when it was found; 8) appellant did not deny the contraband was his; 9) the passenger

had no drugs on her person and denied those in the car were hers; 10) she and appellant

had intended to consume, at a local motel, the very type of drugs found in appellant’s

seat; 11) she lacked opportunity to hide the drugs in the driver’s seat since another officer

was in her presence once appellant was arrested, and 12) though a third party owned the

vehicle that individual denied ownership of the drugs. In viewing this evidence in a light

most favorable to the jury verdict, we conclude that it was enough for a rational fact-finder

to reasonably infer, beyond reasonable doubt, that appellant knowingly possessed the

methamphetamine found in his car seat. Metcalf v. State, 597 S.W.3d 847, 855–56 (Tex.



                                             4
Crim. App. 2020) (describing the pertinent standard of review, which standard included

the obligation to review the evidence in a light most favorable to the verdict and stating

that juries may draw reasonable inferences from the evidence if each inference is

supported by the evidence). We overrule appellant’s sole issue.

      Accordingly, the judgment of the trial court is affirmed.



                                                        Brian Quinn
                                                        Chief Justice


Do not publish.




                                            5